Citation Nr: 0815573	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.  

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for PTSD from 30 percent to 50 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status. 

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on May 18, 2007.  A copy 
of the hearing transcript has been associated with the file.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as intrusive, recurrent thought of 
combat, hypervigilance, an increased startle response, 
chronic sleep impairment, fleeting suicidal and homicidal 
ideation, restricted affect, anxiety, and recurrent bouts of 
depression.

2.  The veteran's PTSD is not manifested by symptoms which 
more closely approximate occupational and social impairment 
due to symptoms such as obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
an inability to establish and maintain effective 
relationships; or symptoms on par with the level of severity 
contemplated by these criteria.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim. 

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example, competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his May 2007 hearing 
testimony.  At that time the veteran testified as to the 
impact of his PTSD on activities of daily living, such as 
grocery shopping and his inability to maintain gainful 
employment.  Actual knowledge is established by his 
statements demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
	
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met. 

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  

In a December 2006 rating decision, the RO increased the 
veteran's initial disability evaluation for PTSD from 30 
percent to 50 percent, effective on the date of the original 
grant of service connection.  Therefore, the issue in this 
case is whether the veteran is entitled to an initial 
evaluation in excess of 50 percent.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Evidence shows that the veteran receives regular treatment 
for PTSD.  Treatment records show symptoms related to PTSD, 
including anxiety, intrusive thoughts, frequent nightmares, 
sleep disruption, hypervigilance, an increased startle 
response, avoidance, and irritability.  See VA progress notes 
dated October 2003 to April 2007.  The veteran has been 
described as being depressed and irritable.  See VA progress 
note dated March 2005.  He has had fleeting suicidal and 
homicidal ideation, but has not formulated specific plans.  
See VA progress notes dated March 2005, June 2005, March 
2006, and June 2006.  Treatment records dated from February 
2003 to February 2006 indicate that the veteran's GAF scores 
ranged between 50 and 65, which is indicative of mild to 
moderate symptoms.  

The veteran was first medically evaluated in conjunction with 
his claim in December 2003.  The examiner noted a history of 
substance abuse, chronic sleep impairment, and 
hypervigilance.  The veteran did not enjoy being in crowds.  
On mental status examination, no hallucinations or delusions 
were identified.  There was no suicidal or homicidal 
ideation.  The veteran was appropriately oriented and showed 
good judgment.  A Global Assessment of Functioning (GAF) 
score of 75 was estimated.

Since February 2006, the veteran's symptoms have been 
exacerbated as a result of a 2005 incident at work, during 
which he was threatened with violence by an unknown 
individual.  Since that time, the veteran has exhibited 
increased irritability and aggressive impulses, intrusive 
thoughts, and isolation.  The veteran's GAF scores since 
February 2006 have ranged between 45 and 53, which is 
productive of serious impairment.  See Vet Center treatment 
records dated from February 2006 to April 2007.  He indicated 
in a treatment note dated September 2006 that it was becoming 
increasingly difficult to maintain employment.  

On VA examination in September 2006, the veteran reported 
chronic sleep impairment, a need to isolate, nightmares, 
flashbacks, and an increased startle response.  He had low 
motivation and fleeting suicidal ideation.  He was tense and 
guarded.  There was conflict at work.  He had a few 
acquaintances, but no friends or hobbies.  He had had 
homicidal ideation in the past.  

On mental status examination, the veteran was noted to be 
tense and guarded.  His mood was described as depressed and 
angry.  His affect was blunted.  He was appropriately 
groomed, and no hallucinations or delusions were noted.  
There was no memory loss.  Judgment and insight were intact.  
A GAF of 55 was assigned.  

In May 2007, the veteran received a hearing before the Board.  
The veteran discussed the recent incident that had caused 
exacerbation of his symptoms.  He felt a renewed urge towards 
violent tendencies, and no longer felt safe.  His 
relationship with his daughter had deteriorated.  He reported 
that he could only shop for groceries and go to the VA clinic 
at certain hours of the day, when there was less of a chance 
of encountering others.  The veteran indicated that he often 
conducted checks of his home.  He reported that since his 
last VA examination he had been unable to hold permanent 
employment because of his need to isolate; however, he had 
done some solo contracting work.  

In May 2007, the veteran's former wife gave evidence that the 
veteran was often distrustful during their marriage, 
sometimes accusing her and her family of plotting against 
him.  She indicated that the veteran threatened violence if 
such a conspiracy were uncovered.  She described the veteran 
as a "time bomb."  

The GAF scores are a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness. See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
veteran has received one GAF score in this range.  A GAF of 
51-60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
With the exception of the evaluation conducted by a private 
physician, all of the veteran's GAF scores fall into this 
range.  

Based on the evidence reported above, including the GAF 
scores, the Board finds that a rating of 50 percent is 
appropriate.  The veteran's symptoms include chronic sleep 
impairment, occasional suicidal and homicidal thoughts, 
avoidance, anxiety, hypervigilance, irritability and an 
increased startle response.  He has also been observed to be 
mildly depressed and anxious, with blunted affect.  These 
symptoms are certainly limiting, and the record reflects that 
the veteran's symptoms do appear to have worsened since his 
initial claim was filed in October 2003.  However, his 
current symptoms, specifically the veteran's disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective work and social relationships, tend to 
approximate more closely the criteria outlined for a 50 
percent rating. 

Further review of the evidence shows that a rating higher 
than 50 percent is not appropriate.  The evidence has shown 
that the veteran's flow of speech is appropriate.  He has 
also been noted to be able to maintain personal hygiene.  His 
thought processes are relevant and goal-directed.  There are 
no hallucinations or delusions.  He has fleeting suicidal and 
homicidal ideation but has no plan and has made no attempts.  
There are no obsessional rituals.  Although the veteran is 
not currently working, he has skills that would allow him to 
work on jobs that do not require extensive exposure to 
others.  Although some of his recent GAF scores were below 
50, indicating severe impairment, the majority of the GAF 
scores recorded during the appellate period reflect only 
moderate symptomatology.  Accordingly, a rating in excess of 
50 percent is not warranted.

Additionally, there is no evidence that the veteran has been 
hospitalized for his disability or that it has interfered 
with his work to a marked degree.  The record indicates that 
the veteran has worked in his chosen field since losing his 
permanent position, and that he is capable of working as long 
as he can do so in a relatively solitary manner.  The 
existing schedular rating is based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating for his PTSD is not warranted.  38 
C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for PTSD, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


